Per Curiam,
While it is true that we must search for the intent of the testator only within the four corners of his will when we come to consider it and interpret its meaning, we must do so in the light of all the circumstances by which he was surrounded when he made it, and by which he was probably influenced: Hermann’s Est., 220 Pa. 52. Where the words of the will are free from ambiguity and the intention is plainly manifest through the use of apt words, the courts will not attempt to reform the testator’s disposition of his property by substituting their ideas for his in a distribution of his estate. The opinion of the court below satisfies us of the correctness of its conclusion in confirming the account and the statement of distribution made in the adjudication.
The decree is affirmed.